Opinion
Per Curiam,
This is an appeal from a decree of a Special Disciplinary Court of Common Pleas No. 2 of Philadelphia County, that John M. Smith, Jr. be disbarred from practice at the bar of the common pleas of the *270first judicial district of Pennsylvania, and striking Ms name from the roll of attorneys.
The case is before us de novo but the findings of the Special Disciplinary Court, if supported by competent evidence, are of especially persuasive influence: Samuel W. Salus’s Case, 321 Pa. 103, 184 A. 69; Moyerman’s Case, 312 Pa. 555, 167 A. 579.
After considering the entire record with care, the decree of the learned Special Disciplinary Court is affirmed on the opinion of John Morgan Davis, J., Vincent A. Carroll, J., and Raymond MacNeille, P.J.